internal_revenue_service number release date index number ---------------------------------------------- ------------------------- --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number ---------------------- refer reply to cc intl b01 plr-107047-12 date date ty --------------- legend taxpayer spouse tax years year year year year rrsp rrsp tax preparer -------------------------- ---------------------------------- ----------------------------- ------------------------- --------------- ------- ------- ------- ------- -------------------------------- ---------------------------- -------------------------------- ---------------------------- --------- plr-107047-12 dear -------------------------------- this is in reply to a letter from your representative dated -------------------------- requesting an extension of time under sec_301_9100-3 for taxpayer and spouse to elect the provisions of revproc_2002_23 2002_1_cb_744 with respect to tax years the ruling contained in this letter is based upon information and representations submitted by taxpayer and spouse and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer was born and raised in canada in year taxpayer moved to the united_states in connection with his employment in year taxpayer became a u s citizen in year while still a canadian resident taxpayer established and contributed to a canadian registered retirement savings_plan rrsp hereinafter referred to as rrsp when taxpayer moved to the united_states in year his employer placed certain retirement_funds in a second canadian rrsp for him hereinafter referred to as rrsp taxpayer continued to maintain rrsp after moving to the united_states but did not make any additional contributions to rrsp after that time taxpayer did not make any contributions to rrsp after its creation in year taxpayer’s u s and canadian tax returns were prepared by tax preparer taxpayer represents that tax preparer did not inquire about or provide any guidance related to rrsp or rrsp tax preparer did not inform taxpayer or spouse of the need to file form_8891 u s information_return for beneficiaries of certain registered retirement plans to defer current income_taxation on the earnings in rrsp or rrsp pursuant to article xviii of the u s -canada income_tax treaty the treaty in year taxpayer and spouse hired a u s accountant to prepare their u s joint income_tax return taxpayer and spouse have filed u s joint income_tax returns since year taxpayer represents that the accountant did not inform him or spouse of the need to file form_8891 or to make the election under article xviii of the treaty in year taxpayer and spouse informed their accountant about the existence of rrsp and rrsp the accountant researched the proper treatment of canadian rrsps and learned of form_8891 and the election under article xviii of the treaty the accountant advised taxpayer and spouse to contact an international tax specialist after retaining a tax attorney with international experience taxpayer and spouse filed this request taxpayer and spouse represent that prior to year they were not aware plr-107047-12 of the need to file form_8891 to defer current u s income_taxation on the earnings in taxpayer’s rrsp or rrsp as of the date of this ruling_request the internal_revenue_service had not communicated with taxpayer or spouse concerning rrsp or rrsp ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election for tax years pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in rrsp or rrsp as provided for in article xviii of the treaty law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer and spouse satisfy the standards of sec_301_9100-3 accordingly taxpayer and spouse are granted an extension of time until days from the date of this ruling letter to make an election under revproc_2002_23 for rrsp and rrsp for tax years as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer and spouse are otherwise eligible to make the above-described election plr-107047-12 pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for open tax years taxpayer and spouse must file amended u s income_tax returns to which they attach forms for rrsp and rrsp for each subsequent tax_year through the year in which a final distribution is made from rrsp or rrsp taxpayer and spouse must attach a form_8891 for each respective rrsp to their u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely elizabeth u karzon chief branch office of associate chief_counsel international cc
